DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don et al. (US 8,819,374), hereafter referred to as “Don” in view of Velsuwarmy et al. (US 2020/0225863), hereafter referred to as “Veluswamy”.

Regarding claim 1, Don discloses:
	A computer-implemented method, executed on a computing device (e.g. host; Col. 22, ll. 28-67), comprising:
	selecting, via the computing device (e.g. host; Col. 22, ll. 28-67), one or more target volumes within a storage system (e.g. LUNs in the target system; Col. 22, ll. 28-67) that are currently accessible to one or more computing devices (e.g. hosts; Fig. 1) via one or more first storage protocol paths via a first storage protocol (e.g. SCSI; Col. 6, ll. 1-12) for accessing via one or more second storage protocol paths via a second storage protocol (e.g. Fibre Channel; Fig. 1; Col. 6, ll. 1-12, “...Examples of the communication medium that may be used to provide the different types of 
	Don also doesn’t disclose, but Veluswamy teaches:
	associating (e.g. /dev/mpath01; [0031]), for each of the one or more selected target volumes (e.g. storage array; [0031]), a first storage protocol identifier specific to each selected target volume (e.g. /dev/sda or /dev/sdb; [0031]) with a second storage protocol identifier specific to each selected target volume (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
grouping the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) and the one or more second storage protocol paths (e.g. /dev/sdm; [0031]) into a multipath group (e.g. based upon, at least in part the association (e.g. /dev/mpath01; [0031]) between the first storage protocol identifier (e.g. /dev/sda; [0031]) and the second storage protocol identifier (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device “/dev/mpath01”, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
	switching access between the one or more computing devices and the one or more selected target volumes from the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) to the one or more second storage protocol paths (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

Regarding claim 2, Don-Veluswamy discloses the computer-implemented method of claim 1, however Don teaches:
wherein the first storage protocol is Small Computer System Interface (SCSI) (Col. 8, ll. 33-38, “A host may be able to access data, such as stored on a LUN of a data storage system, using one or more different physical paths from the host to the data storage system. A host may use a variety of different techniques in connection with selecting one of multiple paths when communicating data operations, such as I/O operations, to the data storage system;” Col. 9, ll. 1-34, “...For example, application 104 may issue an I/O operation which is communicated in a call stack including an LVM, the driver 106, and an FC or SCSI driver”).
Don also doesn’t disclose, but Veluswamy teaches:
	wherein the second storage protocol is Non-Volatile Memory Express (NVMe) ([0043], “Finally, at block 124, once data transfer from the existing storage array 205 is complete, the iSCSI connection between the new storage array 215 and the existing storage array 205 is disconnected, as illustrated in FIG. 2E, and now all I/Os from the host 202 are routed directly to the new storage array via multipath 209 (e.g., a NVMe-oF session)”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

Regarding claim 6, Don-Veluswamy discloses the computer-implemented method of claim 1. Don also doesn’t disclose, but Veluswamy teaches:
migrating data from the one or more selected target volumes to one or more destination volumes that are accessible to the one or more computing devices via the one or more second storage protocol paths ([0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

Regarding claim 7, Don-Veluswamy discloses the computer-implemented method of claim 6. Don also doesn’t disclose, but Veluswamy teaches:
	switching access between the one or more computing devices and the one or more selected target volumes via the one or more first storage protocol paths to access between the one or more computing devices and the one or more destination volumes via the one or more second storage protocol paths ([0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new 
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

Regarding claim 8, Don discloses:
	A computer program product residing on a non-transitory computer readable medium (e.g. RAM; Col. 24, ll. 59-64) having a plurality of instructions (e.g. code; Col. 24, ll. 59-64) stored thereon which, when executed by a processor (e.g. computer; Col. 24, ll. 59-64), cause the processor to perform operations comprising: 
	selecting one or more target volumes within a storage system (e.g. LUNs in the target system; Col. 22, ll. 28-67) that are currently accessible to one or more computing devices (e.g. hosts; Fig. 1) via one or more first storage protocol paths via a first storage protocol (e.g. SCSI; Col. 6, ll. 1-12) for accessing via one or more second storage protocol paths via a second storage protocol (e.g. Fibre Channel; Fig. 1; Col. 6, ll. 1-12, “...Examples of the communication medium that may be used to provide the different types of connections between the host computer systems and the data storage system of the system 10 may use a variety of different communication protocols such as TCP/IP, SCSI (Small Computer Systems Interface), Fibre Channel, or iSCSI, Fibre Channel over Ethernet, and the like...;” Col. 8, ll. 33-38, “A host may be able to access data, such as stored on a LUN of a data storage system, using one or more different physical paths from the host to the data storage system. A 
	Don also doesn’t disclose, but Veluswamy teaches:
	associating (e.g. /dev/mpath01; [0031]), for each of the one or more selected target volumes (e.g. storage array; [0031]), a first storage protocol identifier specific to each selected target volume (e.g. /dev/sda or /dev/sdb; [0031]) with a second storage protocol identifier specific to each selected target volume (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
grouping the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) and the one or more second storage protocol paths (e.g. /dev/sdm; [0031]) into a multipath group (e.g. /dev/mpath01; [0031]) based upon, at least in part the association (e.g. /dev/mpath01; [0031]) between the first storage protocol identifier (e.g. /dev/sda; [0031]) and the second storage protocol identifier (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are 
	switching access between the one or more computing devices and the one or more selected target volumes from the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) to the one or more second storage protocol paths (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

With regard to claim 9, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 7 and are rejected for similar reasons as claim 7.

Regarding claim 15, Don discloses:
A computer system comprising
a memory (e.g. RAM; Col. 24, ll. 59-64); and
a processor (e.g. computer; Col. 24, ll. 59-64) configured to select one or more target volumes within a storage system (e.g. LUNs in the target system; Col. 22, ll. 28-67) that are currently accessible to one or more computing devices (e.g. hosts; Fig. 1) via one or more first storage protocol paths via a first storage protocol (e.g. SCSI; Col. 6, ll. 1-12) for accessing via one or more second storage protocol paths via a second storage protocol (e.g. Fibre Channel; Fig. 1; Col. 6, ll. 1-12, “...Examples of the communication medium that may be used to provide the different types of connections between the host computer systems and the data storage system of the system 10 may use a variety of different communication protocols such as TCP/IP, SCSI (Small Computer Systems Interface), Fibre Channel, or iSCSI, Fibre Channel over Ethernet, and the like...;” Col. 8, ll. 33-38, “A host may be able to access data, such as stored on a LUN of a data storage system, using one or more different physical paths from the host to the data storage system. A host may use a variety of different techniques in connection with selecting one of multiple paths when communicating data operations, such as I/O operations, to the data storage system;” Col. 9, ll. 1-34, “...For example, application 104 may issue an I/O operation which is communicated in a call stack including an LVM, the driver 106, and an FC or SCSI driver;” Col. 22, ll. 28-67, “...Additionally, once such data has been migrated to the target systems, the host may selectively recognize individual LUNs as being either included in the source data storage system (e.g. where the target data storage system operates in spoofed mode for the LUNs) or in the target system (e.g., where the target system no longer runs in spoofing mode and where target system 
	Don also doesn’t disclose, but Veluswamy teaches:
	wherein the processor is further configured to associate (e.g. /dev/mpath01; [0031]), for each of the one or more selected target volumes (e.g. storage array; [0031]), a first storage protocol identifier specific to each selected target volume (e.g. /dev/sda or /dev/sdb; [0031]) with a second storage protocol identifier specific to each selected target volume (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
wherein the processor is further configured to group the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) and the one or more second storage protocol paths (e.g. /dev/sdm; [0031]) into a multipath group (e.g. /dev/mpath01; [0031]) based upon, at least in part the association (e.g. /dev/mpath01; [0031]) between the first storage protocol identifier (e.g. /dev/sda; [0031]) and the second storage protocol identifier (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device “/dev/mpath01”, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
	wherein the processor is further configured to switch access between the one or more computing devices and the one or more selected target volumes from the one or more first storage protocol paths (e.g. /dev/sda or /dev/sdb; [0031]) to the one or more second storage protocol paths (e.g. /dev/sdm; [0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively as taught by Don with the inclusion of detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Veluswamy because it allows for non-disruptive cross-protocol live data migration. 

With regard to claim 16, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

Claim(s) 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Don et al. (US 8,819,374) in view of Velsuwarmy et al. (US 2020/0225863), as applied to claim(s) 1-2, 6-9, 13-16, and 20, in further view of NVM Express (Non-Patent Literature: “NVM Express Base Specification;” Published March 9, 2020), hereafter referred to as “NVM Express”.

Regarding claim 3, Don-Veluswamy discloses the computer-implemented method of claim 1. Don in view of Velsuwamy also doesn’t teach, but NVM Express teaches:
	performing a NVMe set feature command on each second storage protocol identifier specific to each selected target volume (Pg. 205, “...The Set Features command specifies the attributes of the Feature indicated...Feature identifier (FID): This field indicates the identifier of the Feature that attributes are being specified for...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively and detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Don and Veluswamy with the inclusion of set features command as taught by NVM Express because it is a standard operation.

Regarding claim 4, Don-Veluswamy discloses the computer-implemented method of claim 1. Don also doesn’t disclose, but Velsuwamy teaches:
determining whether each second storage protocol identifier visible to the one or more computing devices is associated with a first storage protocol identifier ([0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”);
	grouping the one or more first storage protocol paths and the one or more second storage protocol paths into the multipath group in response to determining that the first storage protocol identifier specific to each selected target volume is associated with the second storage protocol identifier specific to each selected target volume ([0031], “...Now, assume that when a new name-space 215 is detected and mapped to the host 202 from the new storage array 214, it is detected as ‘/dev/sdm’, and assume that the virtual device ‘/dev/mpath01’ is constructed with ‘/dev/sda & /dev/sdb’ where ‘/dev/sda & /dev/sdb’ are paths to the existing storage array (e.g., SAN). This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array 214. This is one aspect of achieving non-disruptiveness, described in a simplified manner...”)
Don in view of Velsuwary also doesn’t disclose, but NVM Express teaches:
	performing a NVMe get feature command on each second storage protocol identifier visible to the one or more computing devices (Pg. 114, “...The Get Features command retrieves the attributes of the Feature specified...;” Pg. 115, “...Feature Identifier (FID): This field specifies the identifier of the Feature for which to provide data...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively and detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via ‘/dev/sdm’ path from the new storage array as taught by Don and Veluswamy with the inclusion of get features command as taught by NVM Express because it is a standard operation.

With regard to claim 10, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regard to claim 11, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 17, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Don et al. (US 8,819,374) in view of Velsuwarmy et al. (US 2020/0225863), as applied to claim(s) 1-2, 6-9, 13-16, and 20, in further view of NVM Express Workgroup (Non-Patent Literature: “NVM Express: SCSI Translation Reference;” Published June 24, 2015), hereafter referred to as “NVM Express Workgroup”.

Regarding claim 5, Don-Veluswamy discloses the computer-implemented method of claim 2, Don in view of Velsuwamy also doesn’t teach, but NVM Express workgroup teaches:
	performing, on each second storage protocol identifier, a NVMe identify command configured to return the first storage protocol identifier specific to each selected target volume (e.g. VPD; Pg. 12, “A SCSI inquiry command shall be translated into an NVM Express Identify command. The Inquiry command requests information regarding the device. The type of information to return is indicated in the EVPD and PAGE CODE fields of the INQUIRY Command...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify selectively recognize individual LUNs as being included in the target system which are being accessed by different paths via SCSI and via FC respectively and detecting and mapping to the host a new storage array as /dev/sdm and adding /dev/sdm to /dev/mpath01 which includes /dev/sda and /dev/sdb during the migration process so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via 

With regard to claim 12, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444